DALLAS, Circuit Judge.
The only questions which were raised in defense of this action were referred -to the jury, with instructions which, if they should have been submitted at all, are not complained of. But it is insisted that a verdict for the defendant ought to have been directed. I cannot assent to this. The evidence upon the subject of defendant’s negligence disclosed the general condition and surroundings of the place of the accident, including the means pro*985vided for stopping cars at the end of the trestle, to be such as to reasonably admit of the inference that due care was not exercised by the defendant company to provide for the safety of its train hands at that point; and the question whether Jones, who was killed, had knowledge of the situation, and appreciated the hazard he incurred in consequence, was fairly open to controversy upon the evidence, and was therefore for the jury’s determination.
The amount of the damages, if any, to be awarded, was left to the jury, and it is not asserted that it was in any manner misled by the court. I do not think that its assessment should be disturbed.
The defendant’s motion for judgment non obstante veredicto is denied. The plaintiff’s, rule for a new trial is discharged. Judgment for plaintiff will be entered upon the verdict.